Citation Nr: 1438460	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  07-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to the service-connected fibromyalgia.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967 and from March 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in May 2006, June 2008, and February 2011.  

Following an August 2011 video conference hearing, the Board remanded this case, then consisting of the knee and neuropathy issues, in December 2011.  The Veteran separately perfected his appeal on the PTSD issue subsequently.

The Board also notes that the Veteran disagreed with a February 2011 rating decision denying service connection for fatigue and was furnished with a Statement of the Case as to this issue in May 2011, but he never submitted a formal Substantive Appeal or similar correspondence to perfect the appeal on this issue.  This matter is accordingly not before the Board at the present time.

In the October 2013 Brief on Appeal, the Veteran's representative questioned the rating assigned for the service-connected fibromyalgia, referencing a Notice of Disagreement, although the Veteran does not seem to have corresponded with the Agency of Original Jurisdiction (AOJ) as to the February 2011 rating decision granting service connection.  It appears that the representative may be raising an increased rating claim.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that additional development is required as to the previously remanded claims for service connection for knee and lower extremity neuropathy disabilities.

As to the bilateral knees, the Board has serious concerns arising from a June 2005 VA examination, conducted less than one year following the Veteran's discharge from his second period of active duty service.  X-ray reports indicate "a minimal narrowing of the joint spaces" bilaterally, and an initial impression of mild degenerative change was rendered; however, an addendum to the report indicates "[n]ormal knees," without any explanation.  Just as perplexingly, the VA examination report from February 2012 indicates mild aging changes bilaterally per x-ray, but the examiner noted that there was "[n]o diagnosis to support knee  condition" and that changes upon the current x-rays were age-related.  The examiner gave no explanation for this conclusion and did not comment on the clinical significance of the (revised) impression from the June 2005 report.  Accordingly, the Febraury 2012 examination report is manifestly inadequate, and more detailed studies and analysis upon examination are required.

As to the claimed bilateral lower extremity neuropathy, the February 2012 VA examiner noted an unremarkable EMG study, found no basis for a peripheral neuropathy diagnosis, and noted that fibromyalgia (for which service connection is separately in effect) "cannot cause a positive EMG test, therefore cannot cause neuropathy."  In finding no current diagnosis, the examiner failed to acknowledge other medical evidence of record dated since the Veteran's December 2007 claim, notably a June 2008 statement from Daniel K. Stubler, M.D., indicating "current diagnoses of sensory and motor peripheral neuropathy, probably secondary to toxins."  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim).  The February 2012 VA examination is thus clearly inadequate in light of McClain, and the Board is also concerned that previous 38 C.F.R. § 3.159(b) notice letters furnished to the Veteran have not addressed this claim on a secondary service connection basis.  Accordingly, an additional notice letter and VA examination will be needed for this claim.
 
Finally, as noted above, the Veteran perfected an appeal on a claim for service connection for PTSD in October 2013.  In that Substantive Appeal, he requested a video conference hearing as to this issue.  As the appeal on this issue arose subsequent to the hearing addressing the other two issues, a further hearing addressing the PTSD issue should be scheduled at the RO.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing the claims on appeal.  Reference should be made to 38 C.F.R. § 3.310 (secondary service connection) with regard to the neuropathy claim.  Any development ensuing from the Veteran's response, if any, to this letter must be accomplished before the action requested in paragraph 2 is taken.

2.  Then, the Veteran must be afforded a VA medical examination as to the claimed bilateral knee and lower extremity neuropathy disorders.  The claims file (including Virtual VA/VBMS records) must be made available to the examiner and reviewed in conjunction with the examination.  X-rays of the knees and EMG testing of the lower extremities are requested.

With the bilateral knee disorder, the examiner is requested to clearly identify all current knee diagnoses.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current knee disorders are etiologically related to service, and that any current arthritis/degenerative changes of the knee were first manifest within one year of discharge in September 2004.  The examiner is requested to consider the noted examination and x-ray findings from June 2005, particularly with regard to the question of whether knee arthritis arose at that point.  

With the bilateral lower extremity neuropathy, the examiner is requested to first identify not only whether there is a current diagnosis but also whether there has been a diagnosis, even if now resolved, since the date of claim in December 2007.  Particular attention in this regard should be addressed to Dr. Stubler's June 2008 statement.  For all neurological diagnoses arising since December 2007, the examiner is requested to opine whether it is at least as likely as not that such diagnoses are etiologically related to service or were caused or aggravated by the service-connected fibromyalgia.  

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After ensuring that all requested development is completed, the AOJ must readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

4.  Finally, the Veteran must be scheduled for a video conference hearing before a Veterans Law Judge, solely addressing the claim for service connection for PTSD (assuming that the claim is not separately granted in the interim).  The Veteran and his representative must be duly informed of the date and location of this hearing.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



